DETAILED ACTION
This action is in response to the application filed on 2/4/2021.
Claims 1-11 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
 Claim 1 line 23 “configfured” should be –configured--.
Claims 2-7 depend on the objected claim 1 and inherit the same issue.  
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data storage bank information acquisition unit”, “data storage bank information transmission unit”, “update data distribution unit”, “update data selection unit that” and “distribution package transmission unit”, as recited in claim 1 and also “rewrite specification data acquisition unit”, “rewrite specification data analysis unit”, “rewrite method specifying unit” and rewrite method instruction unit, as recited in claims 5 and 9. “data storage bank information acquisition unit”, “data storage bank information transmission unit”, “update data distribution unit” in claim 8. The “data storage bank information transmission unit”, “update data distribution unit”, and the “distribution package transmission unit” are commonly known in the art and therefore are sufficiently supported.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites a "computer readable medium" which may include a non-statutory signal (i.e. propagation/transitory media), given its broadest reasonable interpretation. The specification states that “the computer program may also be stored on a computer readable and non-transitory15 tangible recording medium as instructions executed by a computer” without explicitly excluding signal/electromagnetic waves for the computer readable medium. A product is a tangible physical article or object, some form of matter, which a signal is not. A signal, a form of energy, does not fall within one of the four statutory classes of § 101. As such, the claimed "computer readable medium" is not limited to embodiments that fall within a statutory category of invention (see MPEP 2106). Consequently, claim 11 is rejected as non-statutory

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell et al (US Patent Application Publication 2016/0170775 A1, Rockwell hereinafter) in view of  Mine et al (US Patent Application Publication 2018/0095745 A1, Mine hereinafter, art already of record, see IDS filed 2/13/2021, item AI).
As to claim 1, Rockwell teaches a vehicle electronic control system (See Fig.1 and associated text), comprising: 
a center device (e.g. update server) that is configured to distribute update data (see Fig.1, 120 and associated text, e.g. [0015]- The system 100 may include a telematics control unit 108 in communication over a network 110 with an update server 120; The update server 120 may communicate with a data store 118 configured to maintain software updates 116 for download as well as vehicle configuration information 114 regarding the vehicles 102 and [0025] - The update server 120 may include one or more devices configured to serve the software updates 116 stored by the data store 118 to the vehicles 102) and 
a vehicle master device (e.g. vehicle) that is configured to acquire the update data from the center device and distribute the acquired update data to a rewrite target electronic control unit (ECU) (See Fig.1, 102, and associated text, e.g. [0015] - The telematics control unit 108 may include a software update module 112 configured to utilize the telematics control unit 108 to download software updates 116 for installation to the telematics control unit 108 or to other ECUs 104 of the vehicle 102), 
wherein the vehicle master device includes: 
a data storage bank information acquisition unit (e.g. telematics control unit) that is configured to acquire data storage bank information including information for specifying which bank is an active bank and information for specifying software versions of an active bank and an inactive bank from the rewrite target ECU that has a non-volatile memory with a plurality of data storage banks (see Fig.1, 108 and associated text, e.g. [0021] - The software update management module 112 may be configured to utilize the telematics control unit 108 access the vehicle bus 106 to communicate with the vehicle ECUs 104; the software update management module 112 may be configured to query for existence and version information for at least a portion of these hardware and software components of the vehicle ECUs 104 of the vehicle 102, [0031] – The module token 206 may be an identifier indicative of a version level of software installed to the vehicle ECU 104; the module token 206 may include a specific version number of the software (e.g., version 3.21) and [0038] - the programmable memory circuit 300 may include an active storage 302-A, an inactive storage 302-B, an active processor 304-A, an update processor 304-B, and a switch 306),
a data storage bank information transmission unit (e.g. vehicle bus) that is configured to transmit the data storage bank information acquired by the data storage bank information acquisition unit to the center device (see Fig.1, 106 and associated text, e.g. [0019] – The vehicle bus 106 may include various method of communication available between the vehicle ECUs 104, as well as between the telematics control unit 108 and the vehicle ECUs 104 and [0022]- The software update management module 112 may be further configured to utilize the telematics control unit 108 to communicate with the update server 120 over the network 110. Using the queried information and additional information identifying the specific vehicle 102  the software update management module 112 may communicate via the network 110 to establish an account with the update server 120. The update server 120 may receive these communications from the vehicles 102, and may maintain a software data store 118 of vehicle configuration information 114 related to the received hardware configurations and software (e.g., firmware, etc.) versions linked to identifiers of the vehicles 102) and 
an update data distribution unit (e.g. software update module) that is configured to distribute update data to the rewrite target ECU using a distribution package received from the center device (see Fig.1, 112 and associated text, e.g. [0026] - The software update management module 112 may be further configured to manage the installation of software updates 116; the vehicle 102 may be further configured to utilize the telematics control unit 108 to download the indicated software updates 116) and 
the center device includes:
an update data selection unit that is configured to select update data compliant to the inactive bank on the basis of the software versions and the active bank specified by the data storage bank information received from the vehicle master device (See e.g. [0025] -  The update server 120 may include one or more devices configured to serve the software updates 116 stored by the data store 118 to the vehicles 102; , the update server 120 may be further configured to provide the software updates 116 to devices requesting to download the software updates 116 according to the provided indications and [0032] - The module compatibility matrix 208 may include information indicative of which software updates 104 are compatible with the current software level of the vehicle ECU 104 storing the module compatibility matrix 208. In an example, the module compatibility matrix 208 may include a listing of module IDs 204 of other vehicle ECUs 104, where for each module ID 204, the module compatibility matrix 208 includes a listing of compatible module tokens 206 for the associated other vehicle ECUs 104 and [0039] - the vehicle ECU 104 may utilize the active processor 304-A to execute the software install 308-A installed to the active storage 302-A for vehicle 102 operation, while utilizing the update processor 304-B to install the software update 116 as the software install 308-B of the inactive storage 302-B. In such an example, when performing the MMCF verification of the vehicle software compatibility, the update processor 304-B of the vehicle ECU 104 may utilize the module token 206 of the MMCF 202-B of the software install 308-B when providing version information for the validation).
Although Rockwell teaches distributing software updates from the update server (see e.g. [0025]), Rockwell does not specifically teach the center device includes a distribution package transmission unit that is configured to transmit the distribution package including the update data selected by the update data selection unit to the vehicle master device.

In an analogous art of updating software, however, Mine teaches the center device (e.g. OTA center 10) includes a distribution package transmission unit (e.g. transmission module) that is configured to transmit the distribution package including the update data selected by the update data selection unit to the vehicle master device (e.g. vehicle 130A, See Fig.2 and associated text, e.g. [0053] - the vehicle DB search module 504 searches the vehicle DB 166 based on the determination result to the effect that the transmission of the software package is required, selects the vehicle to which the software package should be transmitted, and transmits the result to the transmission module 120; The transmission module 120 transmits the software package to the selected vehicle).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rockwell to incorporate/implement the limitations as taught by Mine in order to provide a more efficient method/system of updating software of various terminals.

As to claim 2, Rockwell also teaches wherein the center device is further configured to manage a plurality of distribution packages including update data for the active bank and a plurality of distribution packages including update data for the inactive bank, and the update data selection unit is further configured to select a distribution package including update data compliant to the inactive bank from among the plurality of distribution packages (See e.g.  [0025] -  The update server 120 may include one or more devices configured to serve the software updates 116 stored by the data store 118 to the vehicles 102;  The update requests 122 may include vehicle information to allow the update server 120 to query the data store 118 for software updates 116 applicable to the vehicle 102 as it is currently configured; the update server 120 may be further configured to provide the software updates 116 to devices requesting to download the software updates 116 according to the provided indications and [0032] - The module compatibility matrix 208 may include information indicative of which software updates 104 are compatible with the current software level of the vehicle ECU 104 storing the module compatibility matrix 208. In an example, the module compatibility matrix 208 may include a listing of module IDs 204 of other vehicle ECUs 104, where for each module ID 204, the module compatibility matrix 208 includes a listing of compatible module tokens 206 for the associated other vehicle ECUs 104 and [0039] - the vehicle ECU 104 may utilize the active processor 304-A to execute the software install 308-A installed to the active storage 302-A for vehicle 102 operation, while utilizing the update processor 304-B to install the software update 116 as the software install 308-B of the inactive storage 302-B. In such an example, when performing the MMCF verification of the vehicle software compatibility, the update processor 304-B of the vehicle ECU 104 may utilize the module token 206 of the MMCF 202-B of the software install 308-B when providing version information for the validation).

As to claim 3, Rockwell also teaches wherein the update data selection unit is further configured to generate a distribution package including the update data when specifying update data compliant to the inactive bank  (See e.g. [0023] - the software updates 116 may include, for example, updated configuration settings for one or more vehicle ECUs 104, and/or updated versions of software or firmware to be installed on one or more vehicle ECUs 104, [0025] - The update requests 122 may include vehicle information to allow the update server 120 to query the data store 118 for software updates 116 applicable to the vehicle 102 as it is currently configured; The update server 120 may be further configured to provide the software updates 116 to devices requesting to download the software updates 116 according to the provided indications and [0032] - The module compatibility matrix 208 may include information indicative of which software updates 104 are compatible with the current software level of the vehicle ECU 104 storing the module compatibility matrix 208. In an example, the module compatibility matrix 208 may include a listing of module IDs 204 of other vehicle ECUs 104, where for each module ID 204, the module compatibility matrix 208 includes a listing of compatible module tokens 206 for the associated other vehicle ECUs 104).

As to claim 4, although Rockwell teaches wherein the data storage bank information transmission unit is configured to transmit the data storage bank information (See e.g. [0021]), and the update data selection unit is configured to select update data compliant to the inactive bank based on the software versions and the active bank that are specified by the data storage bank information (See e.g. [0025] and [0032]), Rockwell does not specifically teach the data storage bank information transmission unit is further configured to transmit usage environment information indicative of a usage environment of a vehicle or the update data selection unit is further configured to select update data based on the usage environment information received from the vehicle master device.
In an analogous art, however, Mine teaches transmit usage environment information indicative of a usage environment of a vehicle (see Figs 2, 10B and associated text, e.g. [0051] - The drive data includes the drive modes of the vehicle such as “braking frequency” and “highway usage frequency”. The computer system 10 (for example, the module 126) sets the vehicle ID, the vehicle model, the ECU ID, and the test vehicle flag upon registering the vehicle in the vehicle database 116 and [0052] -FIG. 10B shows a second table of the vehicle database 116, and stores, for each test vehicle ID, a test item, a date/time that the test was performed, or a date/time (schedule) that the test is to be performed. The test items are managed based on flags (1: start test, 2: drive test, 3: fault injection test). A test vehicle is a vehicle that is suitable for verifying the updating software (software package); for example, a vehicle comprising a system (sensor or the like) for detecting the operation of the software and the update data selection unit (e.g. vehicle selection module 118) is further configured to select update data based on the usage environment information received from the vehicle master device (See e.g. [0053] - the vehicle DB search module 504 searches the vehicle DB 166 based on the determination result to the effect that the transmission of the software package is required, selects the vehicle to which the software package should be transmitted, and transmits the result to the transmission module 120. The transmission module 120 transmits the software package to the selected vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rockwell to incorporate/implement the limitations as taught by Mine in order to provide a more efficient method/system of updating software of various terminals.

As to claim 8, the limitations of claim 8 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.
As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 1, and therefore is rejected for the reasons stated above.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell et al (US Patent Application Publication 2016/0170775 A1) in view of  Mine et al (US Patent Application Publication 2018/0095745 A1), as applied to claims 1 and 8 above, and further in view of Bulusu et al. (Patent Application Publication 2016/0231804 A1).
As to claim 5, Rockwell in view of Mine teaches the limitations of claim 1, but does not specifically teach wherein the vehicle master device further includes: a rewrite specification data acquisition unit that is configured to acquire rewrite specification data from outside; a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit; a rewrite method specifying unit that is configured to specify a rewrite method based on an analysis result of the rewrite specification data; and a rewrite method instruction unit that is configured to instruct the rewrite target ECU to perform rewriting according to the rewrite method specified by the rewrite method specifying unit.
In an analogous art of updating software/firmware, however, Bulusu teaches wherein the vehicle master device (e.g. mobile computing device 100) further includes: a rewrite specification data acquisition unit that is configured to acquire rewrite specification data  (e.g. platform power policies) from outside (see Fig.2, 208 and associated text, e.g. [0026]  -  The update module 208 is configured to extract one or more firmware updates generated by the operating system 204 and apply the firmware updates in a pre-boot environment; While applying the firmware updates, the update module 208 adjusts the power consumption settings of the hardware components of the mobile computing device 100, based on a set of platform power policies 214 and [0044] -the manufacturer of the mobile computing device 100 and/or the developer of the platform firmware may maintain the platform power policies 214), a rewrite specification data analysis unit that is configured to analyze the rewrite specification data acquired by the rewrite specification data acquisition unit (see Fig.2, 212 and associated text, e.g. [0026] - the functions of the update module 208 may be performed by one or more sub-modules, for example by a capsule management module 210 or a power management module 212 and [0044] - the mobile computing device 100 may determine a platform power policy 214 appropriate for the particular firmware update; The determined platform power policy 214 may identify required hardware components for the firmware update, including required power consumption settings), a rewrite method specifying unit that is configured to specify a rewrite method based on an analysis result of the rewrite specification data (see Fig.2, 212 and associated text, e.g. [0044] - the mobile computing device 100 determines the platform hardware components required for the firmware update, based on the platform power policies 214), and a rewrite method instruction unit that is configured to instruct the rewrite target ECU to perform rewriting according to the rewrite method specified by the rewrite method specifying unit (see Fig.2, 208 and associated text e.g. [0045] -  the mobile computing device 100 sets the power level for platform hardware components based on the appropriate platform power policy 214).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rockwell in view of Mine to incorporate/implement the limitations as taught by Bulusu in order to provide a more efficient method/system of updating firmware/software of devices with reduced power requirements for the purpose of performing more frequent updates to increase security and stability of the devices. 

As to claim 6, Bulusu further teaches wherein the rewrite method instruction unit is further configured to instruct the rewrite target ECU to perform rewriting using a self-retention power when a rewrite method using the self-retention power is specified by the rewrite method specifying unit (See e.g. [0045] - some hardware components may be powered off completely or fully powered on. Other hardware components may have multiple available power levels such as completely off, standby, suspend, or completely powered on, or may have adjustable parameters such as clock speed and/or voltage. In block 510, in some embodiments the mobile computing device 100 may power up hardware components required for the firmware update. For example, when updating the platform firmware, the mobile computing device 100 may power up the processor 120, the firmware storage 128, and a device controller 136 for the SPI bus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rockwell in view of Mine to incorporate/implement the limitations as taught by Bulusu in order to provide a more efficient method/system of updating firmware/software of devices with reduced power requirements for the purpose of performing more frequent updates to increase security and stability of the devices
As to claim 7, Bulusu further teaches wherein the rewrite method instruction unit is further configured to instruct the rewrite 348/351Attorney Docket No. 4041J-004013-US-CO target ECU to perform rewriting using a power supply control when a rewrite method using the power supply control is specified by the rewrite method specifying unit (see e.g. [0045] - the mobile computing device 100 may power up the processor 120 and the peripheral device 140; the mobile computing device 100 may power down hardware components not required for the firmware update. For example, the mobile computing device 100 may power down peripheral devices 140 that are not being updated, or device controllers 136 for devices or buses that are not being updated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rockwell in view of Mine to incorporate/implement the limitations as taught by Bulusu in order to provide a more efficient method/system of updating firmware/software of devices with reduced power requirements for the purpose of performing more frequent updates to increase security and stability of the devices.

As to claim 9, the limitations of claim 9 are substantially similar to the limitations of
claim 5, and therefore is rejected for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192